Citation Nr: 0946787	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  09-41 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
May 17, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The Veteran had active service from August 1949 to August 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Mountain Home, 
Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service connected disabilities include 
amputation of the right leg, rated as 40 percent disabling; a 
lumbosacral strain, rated as 20 percent disabling; Reynaud's 
syndrome, rated as 20 percent disabling; a left thigh injury 
affecting hip extension and knee flexion, rated as 10 percent 
disabling; peripheral neuropathy of the left lower extremity, 
rated as 10 percent disabling; and malaria, rated as 
noncompensably disabling.  

2.  The care and services rendered to the Veteran at a non-VA 
medical facility on May 17, 2008 were for the purpose of 
treating a medical emergency of such a nature that a 
reasonable person could have considered delay to be hazardous 
to life or health.  

3.  A VA facility was not feasibly available.  


CONCLUSION OF LAW

The requirements for payment or reimbursement of medical 
expenses incurred on May 17, 2008, are met.  38 U.S.C.A. 
§§ 1725, 1728(a) (West 2002); 38 C.F.R. §§ 17.52, 17.54, 
17.120, 17.1001(a), 17.1002(g) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the RO made a mistake by denying 
his claim for payment or reimbursement of medical expenses 
for services provided at a non-VA facility on May 17, 2008.  
He asserts that his service-connected amputation stump was 
swollen to twice the normal size, and was causing severe 
pain.  He further states that his medical condition was too 
serious to allow him to drive a long distance to a VA 
facility, and that he had to take an ambulance.     

The Veteran seeks reimbursement for the expenses that he 
incurred for his care at the non-VA medical facility on May 
17, 2008.  The relevant facts in this case are not in 
dispute.  An Emergency Medical Service record dated May 17, 
2008, notes that the 78 year old Veteran reported complaints 
of high blood pressure and right leg pain.  It was noted that 
his blood pressure had been high, so the family called 911.  
After EMS arrived, his blood pressure returned to normal, but 
he complained of right leg pain.  He was placed on a 
stretcher because his remaining leg would not support him.  
The Veteran was treated at a private emergency room on that 
date and it was noted that his amputation stump was red and 
swollen.  On arrival, it was noted that his pain intensity 
was rated as being a "10."  The Veteran's daughter reported 
that he had been confused, and they decided to have him taken 
to the hospital for evaluation.  Examination noted that the 
right leg had a below knee amputation.  There was induration, 
erythema, swelling and tenderness in the knee area, with 
erythema in the medial thigh to near the groin.  The 
diagnosis was cellulitis right leg.  He was instructed to 
take Augmentin and ibuprofen and elevate the leg.  Pain 
medication was to be taken as needed.  

The Veteran has presented his own written statement dated in 
December 2008 in which he reported that he had a leg 
amputation due to shrapnel wounds during the Korean war, and 
also had poor circulation in his remaining leg due to frost 
bite.  He stated that he was confined to a wheelchair, and 
could not drive.  He recounted that on May 17, 2008, his leg 
was swollen due to infection.  He further stated that his 
wife could not drive so he was unable to get to a VA facility 
35 miles from his home.  For this reason, he called an 
ambulance which took him to the local private hospital.  He 
argued that the severe and rapid increase in pain and 
swelling indicated that he need immediate emergency 
treatment.  

Generally, the admission of a Veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. 
§ 17.54.  There is no indication in the file that the 
treatment was authorized by the VA.  In fact, review of the 
Veteran's own contentions does not indicate that he asserts 
that there was any such authorization.  Thus, the Veteran's 
treatment at the non-VA facility was not authorized.  
Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. 
§ 17.120 (quoted below), the VA may reimburse Veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a)  For Veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
Veteran in need of such care or services: 
        (1)  For an adjudicated service-
connected disability; 
        (2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
        (3)  For any disability of a Veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
        (4)  For any illness, injury or 
dental condition in the case of a Veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  After considering all of the evidence of 
record, the Board finds that these requirements have been 
met.  

The Veteran's service connected disabilities include 
amputation of the right leg, rated as 40 percent disabling; a 
lumbosacral strain, rated as 20 percent disabling; Reynaud's 
syndrome, rated as 20 percent disabling; a left thigh injury 
affecting hip extension and knee flexion, rated as 10 percent 
disabling; peripheral neuropathy of the left lower extremity, 
rated as 10 percent disabling; and malaria, rated as 
noncompensably disabling.

The Board finds that the care and services rendered to the 
Veteran at a non-VA medical facility on May 17, 2008 were 
for the purpose of treating a medical emergency of such a 
nature that a reasonable person could have considered delay 
to be hazardous to life or health.  In reaching this 
conclusion, the Board has noted that a VA nurse rendered a 
judgment in August 2008 that the symptoms were not emergent.  
The Board notes, however, that this matter is not to be 
decided solely based on medical judgment.  The claim for 
payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of 
any bodily organ or part).  See 38 C.F.R. § 17.1002.  In 
light of the notation in the treatment record that the stump 
was red, swollen and productive of pain which warranted a 
rating of a "10", the Board finds that the Veteran's belief 
that a delay would be hazardous to his health was 
reasonable.  
The Board further finds that a VA facility was not feasibly 
available.  The Veteran has reported that the closest VA 
facility was 35 miles away, and he was unable to drive.  His 
contention is not contradicted by any other evidence of 
record.  Accordingly, in light of the foregoing findings, the 
Board concludes that the criteria for reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1728(a) are 
met.


ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred on May 17, 2008, is granted.  




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


